Citation Nr: 0401093	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-06 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, post arthrotomy, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for instability of the 
left knee, post arthrotomy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945 and from August 1950 to August 1951.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO). 


FINDINGS OF FACT

1.  Degenerative arthritis of the left knee is not currently 
productive of limitation of flexion of the leg to 15 degrees 
or limitation of extension of the leg to 20 degrees.

2.  The veteran's left knee is currently productive of 
moderate instability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for degenerative 
arthritis of the left knee, post arthrotomy, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260, 5261 (2003).  

2.  The criteria for an increased rating for instability of 
the left knee, post arthrotomy, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and eliminated the former statutory requirement that 
claims be well grounded.   

In this regard, the veteran's service medical and personnel 
records have been associated with the claims folder.  The RO 
has obtained all VA and non-VA evidence identified by the 
veteran.  In July 2001, the RO sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information in connection with his claims.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would obtain.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The veteran was 
asked to identify all VA and private health care providers 
who had records pertinent to his claims and to complete 
releases for each such provider.  Therefore, the Board finds 
that the duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  A disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2003).  In this regard, the Board has reviewed all the 
evidence in the veteran's claims folder, which includes, but 
is not limited to VA and private medical reports.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the veteran or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  

In a December 1945 rating decision, service connection for 
residuals of a left knee arthrotomy was granted and a 
noncompensable rating was assigned from October 1945.  In a 
June 1993 rating decision, an increase to 10 percent 
disabling was granted, effective November 1992.  In September 
1999, the RO granted a separate 10 percent evaluation for 
instability of the left knee from May 1999.  The RO also 
recharacterized the prior 10 percent rating as left knee 
arthritis, post arthrotomy.  The ratings were continued in an 
April 2001 decision.  

The veteran' claim for an increased rating was received in 
May 2001.  The RO continued the 10 percent disability 
evaluation for degenerative arthritis of the left knee in a 
November 2001 rating decision.  The veteran disagreed with 
the 10 percent rating, and initiated this appeal.  In an 
October 2002 decision, the RO granted an increased rating to 
20 percent disabling effective January 2001 for degenerative 
arthritis of the left knee.  The veteran has not withdrawn 
his appeal and as such, it remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35 (1993).

I.  Entitlement to a rating in excess of 20 percent disabling 
for degenerative arthritis of the left knee, post arthrotomy.

The veteran's degenerative arthritis of the left knee, is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2003).  The currently 
assigned 20 percent evaluation is warranted if flexion is 
limited to 30 degrees or if extension is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  A 
30 percent rating is warranted with flexion limited to 15 
degrees or if extension is limited to 20 degrees.  Id. 
 
On VA examination in June 1999, despite complaints of pain 
and swelling, the veteran's left knee had flexion to 130 
degrees.  An x-ray indicated advanced degenerative joint 
disease consisting of medial and lateral compartment joint 
space narrowing.  The diagnoses included degenerative left 
knee with meniscus degeneration.  VA outpatient treatment 
records dated between 1997 and 1999 note complaints of 
chronic left knee pain and degenerative joint disease of the 
left knee.  

At a VA examination in November 2000, the veteran indicated 
that he did not take any medications for his left knee.  He 
was noted to walk with a slight limp and to have hallux 
valgus on the left.  It was noted that the knee showed 
considerable evidence of arthritis, being knobby and having 
fluid.  Range of motion studies were not performed.  At a VA 
examination in July 2001, range of motion in the left knee 
was from 0 to 130 degrees.  Limitation due to pain on use was 
reported; however, the examiner could not quantify the 
degree.  There was pain on movement after standing and being 
on his feet for long periods of time.  The veteran walked 
with a limp, could not squat, and could not get onto the 
examining table by bearing weight on the left knee.  The 
diagnoses included degenerative arthritis of the left knee, 
with subsequent limitation of motion.  VA outpatient 
treatment records dated between 1999 and 2002 note complaints 
of pain and contain findings of degenerative joint disease.  

A private x-ray study conducted in January 2002, revealed 
moderate osteoarthritis within the medial compartment of the 
left knee, associated with chondrocalcinosis.  It was noted 
that this was most commonly associated with calcium 
pyrophosphate deposition disease.  Private medical records 
that in April 2002, the veteran had range of motion between 
10 to 110 degrees.  It was noted that the veteran was a good 
candidate for total knee replacement.  A VA examination 
conducted in November 2002, reported the veteran walked with 
a limp, but did not walk with an assistive device.  Strength 
of the lower extremities was noted as equal and full.

As the objective evidence of record does not show limitation 
of motion of the left knee is limited to 15 degrees of 
flexion and extension is not limited to 20 degrees, a rating 
in excess of the currently assigned 20 percent for 
degenerative arthritis of the left knee is not warranted.  

In light of the veteran's credible complaints of pain 
experienced in his left knee, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  There is no 
evidence that the pain causes disuse atrophy or additional 
incoordination on use not contemplated by the currently 
assigned rating.  Hence, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2003) do not provide a basis for an increased 
evaluation.  See also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

The Board is required to give consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2003), whether or not they were raised by the veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as 
there is no evidence of ankylosis or impairment of the tibia 
and fibula with marked knee disability a higher rating is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262 (2003).

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
degenerative arthritis of the left knee, post arthrotomy, and 
its effects on the veteran's earning capacity and ordinary 
activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41 (2003).  At 
present, however, there is no basis for assignment of an 
increased rating.  Additionally, the evidence does not 
reflect that application of the regular schedular standards 
is rendered impracticable, or that the veteran's 
service-connected arthritis of the left knee has resulted in 
marked interference with employment or frequent periods of 
hospitalizations.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for consideration of an extra-
schedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Entitlement to a rating in excess of 20 percent 
disabling for instability of the left knee. 

Instability of the left knee is currently assigned a 20 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
which contemplates moderate knee impairment due to recurrent 
subluxation or lateral instability; a 30 percent rating is 
warranted for severe recurrent subluxation or lateral 
instability.

On VA examination in June 1999, the veteran complained of 
pain on use, swelling, and occasional giving way of his left 
knee.  McMurray's test was positive and the drawer test and 
collateral were negative.  It was noted that the veteran 
walked with a left-sided limp.  VA outpatient treatment 
records dated between 1997 and 1999 note repeated complaints 
of chronic left knee pain and contain multiple findings of 
degenerative joint disease of the left knee.  

At a VA examination in November 2000, the veteran complained 
of his left knee locking and swelling.  He was noted to walk 
with a slight limp and to have hallux valgus on the left.  
The knee showed considerable evidence of arthritis, being 
knobby and having fluid.  The diagnoses included degenerative 
joint disease, left knee.  

In July 2001, the veteran was afforded an additional VA 
examination.  The veteran reported difficulty climbing 
stairs, near falls, occasional locking of the knee, and 
muscle spasms if he had been on his feet all day.  The 
examiner noted that the veteran's muscle spasms limited his 
functional ability, to include climbing stairs and traveling 
long distances.  Examination of the left knee revealed bony 
hypertrophy and a faint scar.  Crepitus on flexion was found.  
The medial and lateral ligaments were reported as intact.  
The veteran was unable to squat to the floor or to get onto 
the examining table by bearing weight on the left knee.   

A private medical record dated in May 2001, report marked 
degenerative changes in the left knee seen clinically with 
varus deformity, medial pseudolaxity, medial joint line pain 
and osteophytes.  Thereafter, in April 2002, it was noted 
that the veteran had severe degenerative arthritis of the 
left knee with 15 degrees of varus deformity, and medial 
pseudo laxity.  The knee had no crepitus to neutral, however, 
there was patellofemoral crepitation.  

VA outpatient treatment records dated between 1999 and 2002 
note continued complaints of pain and contain findings of 
degenerative joint disease.  On VA examination in November 
2002, it was noted the veteran again walked with a slight 
limp on the left.  Strength in all the major muscle groups of 
the left lower extremity was equal and full.  

A review of the objective evidence of record does not show 
severe laxity or subluxation to warrant a 30 percent 
evaluation under the provisions of Diagnostic Code 5257.  In 
reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
instability of the left knee, and its effects on the 
veteran's earning capacity and ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  At present, however, 
there is no basis for assignment of an evaluation other than 
that noted above.  

With regard to this issue, the evidence does not reflect that 
application of the regular schedular standards is rendered 
impracticable, or marked interference with employment or 
frequent periods of hospitalizations due to instability of 
the left knee.  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for consideration of an 
extra-schedular evaluation.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An increased rating for degenerative arthritis of the left 
knee, post arthrotomy, is denied.  

An increased rating for instability of the left knee, post 
arthrotomy, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



